         Case 1:18-cr-00340-LGS Document 509 Filed 07/06/21 Page 1 of 1



                                    The Law Offices Of

                  J o s e p h A. B o n d y

Joseph A. Bondy                                                   1776 Broadway
                                                                  Suite 2000
Stephanie R. Schuman                                              New York NY 10019
(Of Counsel)                                                      Tel 212.219.3572

                                                                  josephbondy@mac.com

                                                         July 6, 2021
                                  Application Granted. The Probation Office shall conduct a Presentence
Hon. Lorna G. Schofield           Investigation and prepare a Presentence Report. Defendant Trapani's
United States District Judge      sentencing hearing shall be held on October 25, 2021, at 11:00 a.m.
Southern District of New York     The Government’s pre-sentencing submission, if any, shall be filed by
Thurgood Marshall U.S. Courthouse October 4, 2021. Defendant's pre-sentencing submission shall be filed
40 Foley Square, Courtroom 1106 by October 7, 2021. The Clerk of the Court is directed to terminate the
New York, N.Y. 10007              letter motion at docket number 509.
                                  Dated: July 6, 2021
       Re:    United States v. Sharma, et. al, 18-cr-340 (LGS)

Dear Judge Schofield,

        We write to request that Defendant Raymond Trapani be referred to the Probation
Department for preparation of a Pre-Sentence Report (PSR), and that a sentencing control date
be set for late September or as soon thereafter as is convenient to the Court.

       The Government does not oppose this request.

       Thank you for consideration of this application.

                                                           Respectfully submitted,

                                                           _________/S/________
                                                           Joseph A. Bondy
                                                           Counsel to Raymond Trapani




c:     AUSAs Samson Enzer and Negar Tekeei
